We concur in the above decision. However we must express a serious doubt as to the correctness of the decision of this court in Koppang v. Sevier, 106 Mont. 79, 75 P.2d 790, in seeming to hold that the right of subrogation under section 2839 may properly be brought, by instruction or otherwise, to the attention of a jury in a damage action. Whether or not the right of subrogation exists under that statute, the matter appears to be irrelevant to the issue. The question is the proper pecuniary measure of damages sustained by the plaintiff resulting from defendant's negligence, upon which the matter of subrogation has no apparent bearing. *Page 224